Citation Nr: 0321242	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  97-29 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability manifested by dry cough and throat pain.  

2.  Entitlement to service connection for a left shoulder 
disorder.  





ATTORNEY FOR THE BOARD

Thomas D. Jones




INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for a left shoulder 
disability and for a respiratory disability.  He responded 
with a timely Notice of Disagreement, and was afforded a 
Statement of the Case by the RO.  He then filed a timely 
substantive appeal, perfecting his appeal of these issues.  

This appeal was previously presented to the Board in May 2000 
and again in August 2002; on each occasion, it was remanded 
for additional development.  In April 2003, the veteran's 
claim was sent for additional development by the Board.  That 
development having been accomplished, the appeal has been 
returned to the Board.  


REMAND

The veteran seeks service connection for disabilities of the 
left shoulder and of the respiratory system.  In April 2003, 
the Board ordered new VA medical examinations of the 
veteran's claimed disabilities.  A new VA medical examination 
was accomplished in June 2003, resulting in the creation of 
new evidence not yet considered by the RO, the agency of 
original jurisdiction.  This development was accomplished 
pursuant to 38 C.F.R. § 19.9(a)(2), which authorized Board 
personnel to obtain additional evidence and/or correct 
procedural defects without remand of the claim to the RO.  
However, the Federal Circuit has subsequently invalidated 
this regulation.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1337 (Fed. Cir. 2003).  Therefore, 
in light of the above, this claim must be remanded to the RO 
for initial consideration of the additional evidence added to 
the file.  Although the Board sincerely regrets the 
additional delay, the Federal Circuit has stated, "[E]ven 
though the amendments to § 19.9 may further the VA's stated 
objective of efficiency, striking the sensible balance 
between decreasing appeal processing times and the competing 
public policy of protecting an appellant's right to due 
process is a matter for Congress . . . ."  Id at 1348 
(emphasis added).

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
under 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied.  
See also 38 C.F.R. § 3.159(2002).  
Specifically, the RO should issue the 
veteran a notice letter under the 
Veterans Claims Assistance Act of 2000 
(VCAA) with regard to his claims for 
service connection for a left shoulder 
disability and for a respiratory 
disability, and inform him of the time in 
which he should respond.  

2.  After the development requested above 
has been completed to the extent 
possible, as well as any other 
development deemed necessary by the RO 
after review of the record, the RO should 
again consider the veteran's claims for 
service connection for a left shoulder 
disability and for a respiratory 
disability in light of the additional 
medical evidence added to the record.  If 
any of the benefits sought on appeal 
remain denied, the appellant and 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




